Case 2:10-cv-02734-CCC-MF Document 1112 Filed 01/04/21 Page 1 of 1 PagelD: 62941

MARINO, TORTORELLA & BOYLE, P.C.

ATTORNEYS AT LAW
888 SEVENTH AVENUE, 9TH FLOOR

 

KEVIN H. MARINO 437 SOUTHERN BOULEVARD
JOHN D. TORTORELLA CHATHAM, NEW JERSEY 07928-1488 NEW YORK, NEW YORK 10019
JOHN A. BOYLE TELEPHONE (973) 824-9300 TELEPHONE (212) 307-3700
FAX (973) 824-8425 FAX (212) 262-0050
ROSEANN BASSLER DAL PRA* www.khmarino.com e-mail: jtortorella@khmarino.com
EREZ J. DAVY* *OF COUNSEL
WAN CHA
January 4, 2021
VIA ECF

Honorable Claire C. Cecchi, U.S.D.J.
United States District Court

District of New Jersey

50 Walnut Street

Newark, NJ 07101

Re: Inre Biogen ’755 Patent Litigation, No. 2:10-cv-02734-CCC-MF

Dear Judge Cecchi:

We write to advise the Court that Biogen intends to respond to the letter and proposed Final
Judgment that Defendants EMD Serono, Inc., and Pfizer Inc. submitted on December 29, 2020.
[ECF Nos. 1110, 1111.] Unless your Honor requires it sooner, Biogen intends to submit its
response for the Court’s consideration no later than January 11, 2021.

Thank you for your continuing attention to this matter.

Respectfully submitted,

oo John D. Tortorella

 
 

ce: All counsel of record
